 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     MARQUISE CALIZ,                   )         NO. CV 15-5161-JLS (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )         ORDER ACCEPTING FINDINGS AND
13                                     )         RECOMMENDATIONS OF UNITED
14   CITY OF LOS ANGELES, et al,       )         STATES MAGISTRATE JUDGE
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint, all
19   of the records herein, Defendants’ Motion for Summary Judgment and the parties’ related
20   briefing, the June 25, 2019 Report and Recommendation of United States Magistrate Judge
21   (“Report”), and Defendant’s Objections to the Report (“Objections”).
22
23         Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted
24   a de novo review of those portions of the Reports to which objections have been stated. Having
25   completed its review, the Court accepts the findings and conclusions set forth in the Report.
26   Accordingly, IT IS ORDERED that Defendants’ Motion for Summary Judgment is DENIED
27   and the stay on discovery in connection with Plaintiff’s claims against Defendants Benavidez
28   and Tran is LIFTED. A case management and scheduling order will issue separately.
 1          This Order is without prejudice to Defendants raising any argument presented in the
 2   Motion in a future motion for summary judgment that is filed after the discovery motions
 3   deadline has passed. Accordingly, the Court does not presume that this case is ready to be set
 4   for trial.
 5
 6   DATED: August 19, 2019
 7
 8                                                        ________________________________
 9                                                              JOSEPHINE L. STATON
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
